                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION


FLANDREAU SANTEE SIOUX TRIBE, A                     4:19-CV-04094-KES
FEDERALLY RECOGNIZED INDIAN
TRIBE;

                   Plaintiff,                ORDER DENYING MOTION FOR A
                                            TEMPORARY RESTRAINING ORDER
                                              OR PRELIMINARY INJUNCTION
       vs.

UNITED STATES DEPARTMENT OF
AGRICULTURE, HON. SONNY
PERDUE, IN HIS OFFICIAL CAPACITY;
AS SECRETARY OF AGRICULTURE,

                   Defendants.


      Plaintiff, Flandreau Santee Sioux Tribe, moves for a temporary

restraining order or preliminary injunction enjoining defendants, the United

States Department of Agriculture (USDA) and Sonny Perdue, Secretary of

Agriculture, from any action that interferes with the Tribe’s hemp production.

Docket 4. The Department of Agriculture and Secretary Perdue resist the

motion. Docket 23. For the following reasons, the motion for a temporary

restraining order or preliminary injunction is denied.

                                 BACKGROUND

      In December, the Agriculture Improvement Act of 2018, known as the

2018 Farm Bill, was signed into law. Agriculture Improvement Act of 2018,

Pub. L. No. 115-334, 132 Stat. 4490. The bill removed “hemp” from Schedule I

of the Controlled Substance Act to allow for hemp production by states and
tribes under federal law. See 7 U.S.C. § 1639o(1). The statute permits states

and tribes to opt for either (1) primary regulatory authority, or (2) USDA

authority over the proposed hemp production. 1 See 7 U.S.C. § 1639o-1639s. A

state or tribe requesting to have primary authority over its production of hemp

is to submit a plan to the Secretary of Agriculture. 7 U.S.C. § 1639p. Known as

a “297B plan,” the plan must include seven categories outlined in the statute. 7

U.S.C. § 1639p(a)(2)(A). The plan is to be approved or disapproved by the

Secretary of Agriculture “not later than 60 days after receipt.” 7 U.S.C.

§ 1639p(b)(1). If a state or tribe does not wish to submit a plan, the state or

tribe has a second option and can seek to produce hemp under the USDA plan.

7 U.S.C. § 1639q. Similarly, if a plan is not approved because it was

disapproved by the Secretary of Agriculture or was never submitted, the state

or tribe’s hemp production is subject to the USDA plan. 7 U.S.C. § 1639q(a)(1).

Finally, the 2018 Farm Bill provides that the Secretary of Agriculture has

explicit authority to set “regulations and guidelines that relate to the

implementation of [7 U.S.C. §] 1639p and [7 U.S.C. §] 1639q.” 7 U.S.C.

§ 1639r(b).

      On February 27, 2019, the USDA issued a notice that the agency had

begun gathering information to promulgate rules and regulations related to the

2018 Farm Bill and the production of hemp in the United States. Docket 1

¶ 15. The notice advised growers that USDA planned to issue regulations


1 During oral argument, the Tribe also contended that 7 U.S.C. § 1639p(f)
authorizes the production of hemp based on “other Federal laws (including
regulations).”


                                         2
relating to the production of hemp in the fall of 2019. Id. ¶ 52. On March 8, the

Flandreau Santee Sioux Tribe submitted its proposed 297B plan to the USDA

to produce hemp under 7 U.S.C. § 1639p. Id. ¶ 13. The submitted plan

referenced Title 30 of the Flandreau Santee Sioux Tribe’s Law and Order Code,

wherein the Tribe codified its proposed industrial hemp plan. Id. ¶ 47; see also

Docket 1-1. On March 13, the Tribe participated in a listening session. Docket

1 ¶ 49. A week later, on March 19, the Tribe met with USDA to discuss the

submitted plan. Id. ¶ 50. On April 24, Secretary Perdue responded to the

Tribe’s submitted plan, noting that USDA would approve or deny the plan

within 60 days after regulations were issued by the agency. Docket 1-2. The

letter reiterated that USDA’s goal is to “issue regulations in the fall of 2019.” Id.

On May 2, the Tribe participated in a USDA hemp listening session. Docket 24

¶ 14. On May 6, the Tribe submitted a letter to USDA requesting a waiver of

regulatory requirements so that the Tribe could plant in the 2019 season.

Docket 1-1 at 57. A meeting between the Tribe and USDA was held on May 13

to discuss the waiver. Docket 1 ¶ 51. On May 24, the Tribe filed its complaint

and motion for temporary restraining order or preliminary injunction before

this court. Dockets 1, 4. A motion hearing was held June 5, 2019. Docket 25.

                               LEGAL STANDARD

      “A preliminary injunction is an extraordinary remedy and the burden of

establishing the propriety of an injunction is on the movant.” Roudachevski v.

All-American Care Ctrs., Inc., 648 F.3d 701, 705 (8th Cir. 2011) (citing Watkins,

Inc. v. Lewis, 346 F.3d 841, 844 (8th Cir. 2003)). To determine whether



                                         3
preliminary relief such as a preliminary injunction or a temporary restraining

order is appropriate, the court considers the following factors: “(1) the threat of

irreparable harm to the movant; (2) the state of the balance between this harm

and the injury that granting the injunction will inflict on [the nonmovant]; (3)

the probability that [the] movant will succeed on the merits; and (4) the public

interest.” Mgmt. Registry, Inc. v. A.W. Cos., Inc., 920 F.3d 1181, 1183 (8th Cir.

2019) (alterations in original) (citing Dataphase Sys., Inc. v. CL Sys., Inc., 640

F.2d 109, 113 (8th Cir. 1981)). The Dataphase test for preliminary injunctive

relief is a flexible analysis. Hubbard Feeds, Inc. v. Animal Feed Supplement, Inc.,

182 F.3d 598, 601 (8th Cir. 1999). Thus, when weighing these factors, “no

single factor is in itself dispositive.” Calvin Klein Cosmetics v. Parfums de

Coeur, Ltd., 824 F.2d 665, 667 (8th Cir. 1987). “[A]ll of the factors must be

considered to determine” whether the balance weighs toward granting the

injunction. Id.

      In addition, a “court should flexibly weigh the case’s particular

circumstances to determine whether the balance of equities so favors the

movant that justice requires” court intervention. Hubbard, 182 F.3d at 601.

The “burden on a movant to demonstrate that a preliminary injunction is

warranted is heavier when, as here, granting the preliminary injunction will in

effect give the movant substantially the relief it would obtain after a trial on the

merits.” Calvin Klein Cosmetics, 815 F.2d at 503; see also Dakota Indus., Inc. v.

Dakota Sportswear, Inc., 988 F.2d 61, 64 (8th Cir. 1993) (citation omitted).

When a plaintiff “is asking the Court to order affirmative change . . . to obtain a



                                         4
mandatory injunction requiring such action, the Plaintiff bears a heavy

burden.” Wigg v. Sioux Falls Sch. Dist. 49-5, 259 F. Supp. 2d 967, 971 (D.S.D.

2003) (citing Sanborn Mfg. Co., Inc. v. Campbell Hausfeld/Scott Fetzer Co., 997

F.2d 484, 486 (8th Cir. 1993)). “It is generally inappropriate for a federal court

at the preliminary-injunction stage to give a final judgment on the merits.”

Univ. of Texas v. Camenisch, 451 U.S. 390, 395 (1981). Disfavored injunctions

do not merely preserve the parties’ positions pending litigation, but instead

mandate action instead of prohibiting it, alter the status quo, or grant all the

relief that the movant would win at trial. See Awad v. Ziriax, 670 F.3d 1111,

1125 (10th Cir. 2012); see also Schrier v. Univ. of Colo., 427 F.3d 1253, 1258-

59 (10th Cir. 2005).

                                  DISCUSSION

I.    The Tribe Requests Relief on the Merits at this Preliminary Stage

      In the Tribe’s complaint, the Tribe “seeks a writ of mandamus directing

the Secretary to approve the Tribe’s plan as meeting the mandatory criteria set

by statute and that this approval be issued immediately.” Docket 1 ¶ 18.

      In the Tribe’s motion for temporary restraining order and preliminary

injunction, the Tribe requests “a declaration that the Tribe’s hemp

production . . . may lawfully proceed . . .” and an injunction “enjoining USDA

from any action that interferes with such production, while the case is

pending.” Docket 4 at 1. The All Writs Act provides that, “[t]he Supreme Court

and all courts established by Act of Congress may issue all writs necessary or

appropriate in aid of their respective jurisdictions and agreeable to the usages



                                         5
and principles of law.” 28 U.S.C. § 1651. A form of jurisdiction is also available

under 28 U.S.C. § 1361 that provides district courts with original jurisdiction

“of any action in the nature of mandamus to compel an officer or employee of

the United States or any agency thereof to perform a duty owed to the plaintiff.”

To qualify for mandamus, a plaintiff must satisfy three requirements: “(1) a

clear and indisputable right to relief, (2) that the government agency or official

is violating a clear duty to act, and (3) that no adequate alternative remedy

exists.” 8 Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure §

8312 (2d ed. 2019). Finally, the Administrative Procedure Act, codified at 5

U.S.C. § 706(1), authorizes a district court to “compel agency action unlawfully

withheld or unreasonably delayed.” The Eighth Circuit has found that relief

under § 706(1) is similar to a request for a writ of mandamus. See Org. for

Competitive Markets v. U.S. Dep't of Agric., 912 F.3d 455, 462 (8th Cir. 2018)

(citing Norton v. Southern Utah Wilderness Alliance, 542 U.S. 55, 63 (2004)).

The Supreme Court in Norton concluded that “a claim under § 706(1) can

proceed only where a plaintiff asserts that an agency failed to take a discrete

agency action that it is required to take.” 542 U.S. at 64 (emphasis in original).

Relief under the APA, like a writ of mandamus, is “an extraordinary remedy

reserved for extraordinary situations.” Org. for Competitive Markets, 912 F.3d at

462 (citation omitted).

      The relief requested by the Tribe is not preliminary injunctive relief

designed to preserve the status quo. Rather, the requested relief is relief that

would alter the status quo and grant the Tribe relief on the merits of its



                                         6
complaint. For the court to enjoin “the USDA from any action that interferes

with such production, while the case is pending,” the court would have to issue

a writ that would compel the USDA to approve or disapprove the Tribe’s

submitted plan, or the court would have to declare that the USDA is improperly

withholding the Tribe’s 297B plan pending the promulgation of regulations.

Both of these actions would alter the current status quo, which is that the

Tribe has not previously grown hemp. This is unlike a case where a plaintiff

requests a preliminary injunction to prevent the closure of existing educational

offices pending resolution of a complaint that sought a writ of mandamus and

request for declaratory relief. See Yankton Sioux Tribe v. Kempthorne, 442 F.

Supp. 2d 774, 781 (D.S.D. 2016). Both a declaration and writ of mandamus

are forms of relief that may be obtained after a full trial on the merits but not

at the preliminary relief stage.

      The Tribe also advanced the argument at the motion hearing that it is

able to grow hemp under 7 U.S.C. § 1639p(f) and the “other Federal laws

(including regulations)” language. Docket 25. The Tribe argued that under a

myriad of current federal laws, such as the Clean Water Act and the Native

American Graves Protection and Repatriation Act, the Tribe can produce hemp.

Id. But, even if this court were to issue a preliminary injunction requiring the

USDA to act and immediately review the Tribe’s plan, the Tribe would still need

the court to declare that the Tribe can produce hemp under these other Federal

laws, which is declaratory relief that could be obtained after a trial on the

merits. See Dakota Indus., Inc., 944 F.2d at 440. Thus, because the requested



                                         7
relief would alter the status quo and would give the movant substantially the

relief it would obtain after a trial on the merits, the Tribe bears a heavier

burden that the preliminary injunction should be granted under an analysis of

the Dataphase factors.

II.   Likelihood of Success on the Merits

      “Success on the merits has been referred to as the most important of the

four factors.” Roudachevski, 648 F.3d at 706. Generally, this factor requires

the moving party to demonstrate that it has “ ‘a substantial likelihood of

success on the merits[.]’ ” Planned Parenthood Minn., N.D., S.D., v. Rounds, 530

F.3d 724, 731 (8th Cir. 2008) (quoting Richenberg v. Perry, 73 F.3d 172, 172-

73 (8th Cir. 1995) (per curiam)). Thus, “[a]t the early stage of a preliminary

injunction motion, the speculative nature of this particular inquiry militates

against any wooden or mathematical application of the test.” United Indus.

Corp. v. Clorox Co., 140 F.3d 1175, 1179 (8th Cir .1998).

      The Tribe argues that it has a strong likelihood of success on the merits

because the 2018 Farm Bill requires “nondiscretionary action within 60 days of

receiving a state or tribal plan . . . .” Docket 5 at 20. The Tribe argues that the

plain language of 7 U.S.C. § 1639p(b)(1) mandates that the Secretary of

Agriculture approve or deny submitted 297B plans within 60 days of receipt.

Id. at 22. The Tribe argues that the congressional intent and legislative record

support this reading. Id. at 23. Based on this statutory interpretation, the Tribe

claims that USDA is acting in “disregard of its congressionally mandated

duties” and must approve or deny its submitted plan within 60 days. Docket 1



                                         8
¶ 1. Finally, the Tribe argues that 7 U.S.C. § 1639r(b) does not apply to 7

U.S.C. § 1639(p) because there is no reference to § 1639r in that subsection.

Docket 25.

      USDA and Secretary Perdue argue that, when reading the 2018 Farm Bill

as a whole, the Secretary is directed to promulgate regulations and guidelines

to implement hemp production statutes prior to the 60-day clock beginning to

run. Docket 23 at 12-13. Although 7 U.S.C. § 1639(p)(b)(1) does indicate that

the Secretary is to approve or deny a plan within 60-days of receipt, the statute

also states that the Secretary has sole authority “to promulgate Federal

regulations and guidelines that relate to the production of hemp, including

Federal regulations and guidelines that relate to the implementation of section

1639p and 1639q of this title.” 7 U.S.C. § 1639r(b); see Docket 23 at 13. Thus,

USDA and Secretary Perdue argue that read as a whole, the Secretary must

promulgate regulations and guidelines for the implementation of § 1639p prior

to the 60-day timeline in § 1639(p)(b)(1). Id.

      “The ‘long established plain language rule of statutory interpretation’

requires ‘examining the text of the statute as a whole by considering its

context, object, and policy.’ ” Am. Growers Ins. Co. v. Fed. Crop Ins. Corp., 532

F.3d 797, 803 (8th Cir. 2008) (quoting Harmon Indus., Inc. v. Browner, 191

F.3d 894, 899 (8th Cir. 1999)). Statutory provisions that are part of the same

recodification should be read as much as possible to be in harmony with each

other. See Somers v. City of Minneapolis, 245 F.3d 782, 787 (8th Cir. 2001). A

court must construe “ ‘as a whole’ . . . various subparts and the ways in which



                                         9
these subparts relate to one another.” Martin v. Fayram, 849 F.3d 691, 696

(8th Cir. 2017) (quoting Cody v. Hillard, 304 F.3d 767, 776 (8th Cir. 2002).

      Here, the Tribe has not shown that it has a substantial likelihood of

success on the merits. When reading the text of the statute as a whole, and

considering its context, object, and policy, 7 U.S.C. § 1639r(b) gives the

Secretary of Agriculture explicit authority to set “regulations and guidelines

that relate to the implementation” of both 7 U.S.C. § 1639p and 7 U.S.C. §

1639q. Reading the statute as whole leads to the conclusion that Congress

intended that the Secretary of Agriculture promulgate regulations not just for

states and tribes that opt for the USDA plan under § 1639q, but also to

promulgate regulations for states and tribes that opt for primary regulatory

authority and a 297B plan under § 1639r. Although the Tribe argues that there

is no mention of 7 U.S.C. § 1639r(b) in § 1639(p), the section under which it

seeks to produce hemp, there is also no mention of § 1639r(b) in § 1639(q), the

section under which hemp growers may proceed under the rules and

regulations of the USDA plan. Because there is no explicit reference to

§ 1639r(b) in either § 1639p or § 1639q, § 1639r(b) relates back and applies to

the implementation of guidelines for both sections. Thus, a reading of the

statute as a whole suggests that rules and regulations must first be

promulgated prior to the 60-day window for 297B plans to be approved or

denied.

      Next, considering the context of the 2018 Farm Bill, the Tribe’s statutory

interpretation is also not likely to succeed on the merits. The Tribe argues that



                                        10
the congressional record supports its interpretation of 7 U.S.C. § 1639p. But

the context of the legislative history suggests otherwise. Representative

Conway’s house conference report aligns with the statutory reading by the

USDA. The report indicates that “[t]he consultation with the Attorney General

should not alter the 60 day requirement to approve or deny a plan.” H.R. Rep.

No. 115-1072, at 737 (2018). This suggests that the Secretary has a duty to

consult with the Attorney General to approve or disapprove a submitted 297B

plan, and this consultation should not delay the 60-day timeline. See also 7

U.S.C. § 1639p(b)(3). The Secretary also has a separate obligation to consult

with the Attorney General to promulgate rules and regulations. 7 U.S.C.

§ 1639r(a)(1)(B). When read in context, the legislative history suggests that the

Secretary will first promulgate rules and regulations for the implementation of

both 7 U.S.C. § 1369p and § 1639q prior to reviewing plans submitted under

§ 1639p.

      Finally, the object and policy of the 2018 Farm Bill suggests that the

Tribe is not likely to succeed on the merits. The Secretary of Agriculture cannot

approve or deny 297B plans without setting regulations to evaluate whether

the state or tribe’s plan complies with the seven requirements of 7 U.S.C.

§ 1639p(a)(2)(A). Unlike the 2008 Farm Bill, the 2018 Farm Bill did not direct

the USDA to promulgate the regulations by a certain date. See Food,

Conservation, and Energy Act of 2008, Pub. L. No. 110-246, § 11006, 122 Stat.

1651 (directing that the USDA promulgate regulations not later than 2 years

after the date of enactment). The policy of the 2018 Farm Bill is to transition



                                       11
the regulation of hemp from the Drug Enforcement Agency to the Secretary of

Agriculture so states and tribes can produce hemp. The object and policy of the

2018 Farm Bill suggests a statutory interpretation under which the Secretary

and USDA has promulgated rules and regulations prior to approving submitted

plans by states and tribes.

       Thus, reading the 2018 Farm Bill as a whole, and considering the

context, object, and policy of the statute, the court finds that the Tribe will not

likely succeed on the merits. The statute provides exclusive authority to the

Secretary to issue rules and regulations that relate to the implementation of 7

U.S.C. § 1639p, the same section under which the Tribe seeks to produce

hemp. A harmonious reading of the statute lends to the likelihood that the 60

day window to approve or deny a plan does not begin until regulations are

promulgated by the USDA. Thus, the likelihood of success on the merits under

the Dataphase factors weighs against the Tribe.

III.   Threat of Irreparable Harm

       The second major Dataphase factor is that the movant must show that it

is “likely to suffer irreparable harm in the absence of preliminary

relief[.]” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). A movant’s

failure to demonstrate irreparable harm is sufficient to deny a motion for

preliminary injunction. Grasso Enters., LLC v. Express Scripts, Inc., 809 F.3d

1033, 1040 (8th Cir. 2016) (citing Watkins Inc. v. Lewis, 346 F.3d 841, 844 (8th

Cir. 2003)). “The possibility that adequate compensatory or other corrective

relief will be available at a later date, in the ordinary course of litigation, weighs



                                         12
heavily against a claim of irreparable harm.” Sampson v. Murray, 415 U.S. 61,

90 (1974). “Irreparable harm occurs when a party has no adequate remedy at

law, typically because its injuries cannot be fully compensated through an

award of damages.” Gen. Motors Corp. v. Harry Brown’s, LLC, 563 F.3d 312,

319 (8th Cir. 2009). The Tribe argues that the Tribe will be excluded from the

2019 planting season if the Department of Agriculture does not approve its

plan. Docket 5 at 15. The Tribe argues that if it cannot plant during the 2019

season, the Tribe will lose a projected $17 million in income. Id. If the Tribe

does not receive these funds, the Tribe will have less money to provide to tribal

governmental programs and services such as health care services, law

enforcement services, and other daily functions. Id. This will reduce the quality

of services to tribal members.

      USDA and Secretary Perdue argue that an estimate of potential future

income and earnings does not satisfy a claim of irreparable harm. Docket 23 at

9. They argue that a movant cannot meet its burden of showing a claim of

irreparable harm by pointing to economic loss unless “the loss threatens the

very existence of the [plaintiff’s] business, because economic loss does not, in

and of itself constitute irreparable harm.” Brady v. Nat’l Football League, 640

F.3d 785, 797-95 (8th Cir. 2011) (internal citation omitted).

      Here, the threat of irreparable harm factor weighs in favor of the Tribe.

The Tribe likely does not have a monetary remedy at law because USDA will

not be subject to pay compensatory damages based on its sovereign immunity,




                                        13
and much of the Tribe’s potential loss is economic loss. Thus, this Dataphase

factor weighs in favor of the Tribe.

IV.   Balance of Harms and Public Interest

      The final two Dataphase factors are the balance of harms and public

interest. 640 F.2d at 113. When the federal government or agency is the

defendant, the final two factors can “merge” into one. Nken v. Holder, 556 U.S.

418, 435 (2009) (noting, “[t]hese factors merge when the Government is the

opposing party.”). The balance of harms factor requires the court to evaluate

the severity of the impact on the defendant should the injunction be granted

and the hardship to the plaintiff should the injunction be denied. PCTV Gold,

Inc. v. SpeedNet, LLC., 508 F.3d 1137, 1145 (8th Cir. 2007).

      The Tribe argues that the issuance of preliminary relief would serve the

public interests because the Tribe’s ability to grow hemp will “create jobs,

decrease dependence on tax-payer funded programs, improve the health and

welfare of American citizens, and add to the local economy.” Docket 5 at 19.

The Tribe argues that the public has an interest in tribal self-government and

self-sufficiency, and that the lack of preliminary relief would lead to the

continuing loss of tribal services to both tribal members and non-members. Id.

Finally, the Tribe argues that the harm faced by USDA and Secretary Perdue is

“negligible” compared to the inability of the tribe to fund vital governmental

services through hemp production. Id. at 18.

      On the other hand, USDA and Secretary Perdue argue that the public

interest weighs in their favor, because the public has an interest in federal



                                        14
governmental agencies promulgating rules and regulations for a consistent

implementation of Congressional statutes and agency programs. Docket 23 at

18. They argue that the public interest is not served by “court-authorized

production of hemp” without sufficient agency regulations and safeguards

being in place. Id. at 19.

      Weighing these factors, the public interest is well-served by having

regulations and rules in place for the proper implementation of plans under

both 7 U.S.C. § 1639p and § 1639q. Although the Tribe has shown an

irreparable harm, the impact on the USDA and Secretary Perdue if an

injunction is granted is severe. Although there is a public interest from the

Tribe’s standpoint, the final two factors weigh against the Tribe and the

issuance of preliminary relief.

                                  CONCLUSION

      At this stage, “the question is whether the balance of equities so favors

the movant that justice requires the court to intervene to preserve the status

quo until the merits are determined.” Dataphase, 640 F.2d at 113. Here, the

Tribe’s requested intervention by the court would not preserve the status quo

until the merits are determined but would change the existing status quo. An

injunction or temporary restraining order by the court would not act to restore

the current status of the parties. Instead, the Tribe is in essence requesting the

court issue a writ of mandamus or a declaratory judgment before the merits of

the case are resolved. The movant for a preliminary injunction bears a heavy

burden when seeking affirmative change from a court. See Sanborn Mfg. Co.,



                                       15
997 F.2d at 486. Although the threat of irreparable harm factor weighs in favor

of the Tribe, the Tribe has not met its heavy burden and has failed to show a

probability of success on the merits. The balance of all the Dataphase factors

weighs against the Tribe. Thus, it is

      ORDERED that Flandreau Santee Sioux Tribe’s motion for temporary

restraining order or preliminary injunction (Docket 4) is denied.

      Dated June 6, 2019.

                                        BY THE COURT:


                                        /s/ Karen E. Schreier
                                        KAREN E. SCHREIER
                                        UNITED STATES DISTRICT JUDGE




                                         16
